204 F.2d 924
GIBSONv.PENNSYLVANIA R. CO.
No. 11013.
United States Court of Appeals Third Circuit.
Argued June 4, 1953.
Decided June 16, 1953.

Alan Kahn, Philadelphia, Pa. (Richter, Lord & Farage, Philadelphia, Pa., on the brief), for appellant.
Owen B. Rhoads, Philadelphia, Pa. (Arthur E. Newbold, III, Barnes, Dechert, Price, Myers & Rhoads, Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is a suit brought under the Federal Employers' Liability Act, 45 U.S.C.A. § 51 et seq., and the Boiler Inspection Act, 45 U.S.C.A. § 22 et seq. The defendant received a verdict in the court below. All that the plaintiff complains of here is the trial judge's charge to the jury. This we have examined. Everything the judge said was literally correct and any slight possibility that the jury could have been confused into thinking that negligence was required for liability under the Boiler Inspection Act is completely eliminated by the judge's giving, at plaintiff's request, specific instruction to the effect that negligence is not necessary under that statute.


2
The charge of the trial court was careful, fair and accurate. The judgment of the district court will be affirmed.